By the court.
This is a suit by Mary Hester Burton for divorce from her husband, George Marshall Burton. The circuit court granted the prayer of the bill, and decreed that the plaintiff was entitled to a divorce a mensa et thoro from the defendant, George Marshall Burton, upon the ground of desertion, and further decreed that the plaintiff was entitled to the custody and control of Mary Eauver Burton, a girl eight years old, who was the only child of the marriage. The court further made an allowance of *520$25 per month to he paid by the defendant to the plaintiff for the support of herself and child, until the further order of the court.
The question presented by the record is one of fact. We have carefully considered the evidence and find that it sustains the charges made by the plaintiff in her bill, and well warrants the conclusion reached by the circuit court. The decree appealed from must, therefore, be affirmed.

Affirmed.